OFFICE   OF    THE   ATTORNEY    GENERAL   OF   TEXAS

                                    AUSTIN




~03mwble Chsrley          Lo&hart
state Trefiwrer
Anatin, Teurs

Dear Sir8




                                                       you advlae w of
                                                       Pea08 8nd Morthern



lrrned under
MlQe .EturdFed




                                     order to have tJ3e flret mort-
                                   80 oQunt1ea in vhlah 1t ha8
                                   reaorded, and In order to have
                                 oment reamled in all of the mmn-
                                  the rallvay of The Fsqos and

     the mortgeeCe or the EZtewlon            Agreement.
           “2. If it 18 neoeararp to sttwh      outh rteaps,
     vhether the ahotid be abtaahed, ealaulated      00. the
     baa18 of $l~,QOQ,OW3,00
                 5            0%' $11,984,000.90.   . . r*
Honorable Harley     Lockhart,       Page 2



            Article 70470, Seotlon        (a),   Vernon*8 Annotated Civil
Statutea,   read8 ae followr
           “meept ae herein othervlee provided there le
     hereby levied and aeeereed a tax of Ten (lO#) Cente
     on eaoh One Hundred ($100.00) Dollar8 or fraotlon
     thereof,   over the flret Two Hundred ($200.00)
     Dollare,   on all note8 and obligation8       eeoured by
     ohattel mortgage, deed of trust, mehanle’e           lien,
     aontraot,   vendor’e lien, oonditlonal      aalee oontraot
     and alllnetrumente       of a rlmllar nature wh&nh are
     filed or reaorde4 in the offloe        of the County Clerk
     under the Regletratlon      Law8 of thle State; provided
     that no tax ehall be levied on lnetrumente eecuM.ng
     an amonut of Two Hundred (4200.00) Dollare,          or leer.
     After   the effeotlve    date of thle Aat, except ae
     hereWafter     provided,   no lueh instrument &all be
     filed or recorded by any County Clerk in We
     State until there hoe been affixed        to ewh lnetru-
     sent rtampe in aaoordanue vlth the provlrionr           of
     thle seotion;    providing further ,that ehould the
     lnetruwnt    filed ln the ctiilae of the County
     Clerk be security     of an obligation    that bar pro-
     pelrty pledged aa eeourlty in a State or Starter other
      than Texas,    the tsx hall      be baaed upon the roamn-
      able eseh value of all property pledged in Texae
      in the proportion   that raid property in Texau beare
      to the total value of the property lecmrlng the
      obligation@;   and, providing further that, exoept
      ae to renevsle or extension8 of merued intereet,
      the provleions   of this eeotion ahell not apply
      to inatrumerite given in renewal op extenelonr
      of lnetruments theretofore     rtamped under the pro-
      vlelone of this A& or the one amended hereby,
      and ehall not apply to lnetrumente glren in the
      refundlug of exletlng bondr OF obllgatlone     them
      the preceding lnetrumnt      of reourlty wae stamped
      in awordauee     with   thie    Aot or the one amended
      hereby8 provided further that the ter levied in
      this A& ahall apply to only one instrument,    the one
      of the greatert  denomLuatlon, vhere 8everal lzutru-
      menta are aontemportmeouely exeouted to eeuure one
      obligationi  and provided further that vhen owe
      ltamped aa provided herein, au lnetrwnent may be
gonorsble    Charley Lockhart,    Pege 3


       raoorded in any number of oountlee In thla           atate
       vlthout agein being eo atamped. Thte aeotlon
       ehall not appl       to lnetrum4nt8,     notee, or other
       obligatlone    t d en by or on behalf of the United
       State8 or of the State of Texas, or any aorporste
       agency   or inatrumnt8Uty          of the United gtatee,
       or of the State of Texas ln carrying out a gov-
       ernamntal purpose 88 upreaeed           In any Aat of the
       Congreee of the Untted State8 or of the Leglela-
       tae    of the State of Texae, nor ehall the provl-
       llonn of this De&ion apply to cbllgatlans            or
       lnetmmente eeaured by lien8 on orope and farm
       OP agriaultw?al      produate , or to llveetook     or farm
       lmplemente, or an abetraat of judgment,
             ‘If the awmnt eeoured by an lnatrument la
       not expreeaed therein,   or If any part of the
       eeourlty deeorlbed in any ruoh inetrument appearr
       to be loaated without the State of Texas, the
       County Clerk &all require proof by wrftten affl-
       davlta of mwh faotr M may be neIusceaeary to deter-
       nine the amount ofthetax      due.”
           Prom a reading of the above atatute it 18 aeen that
the tu   ie not due until and wlera  the imtrummt   o fleourlty
$8 preeented for rebox-d. The A& further readr that exoept na
provided therein no mab inatruaent ehall be tiled for reoold
until it ha8 been etamped ln aoowdanae with the prov&alow     of
the ht.     go exeeptlon la made ee to lnetrumenta dated prior to
the effective   date of the ltatute.    The tax levied by thla Aot
ie laid upon the privilege    of wing the reaorde of the offloe
of the Oonnty Olerk.     City of Abllene 'I. Fryar, 143 8. W. (26)
654.
           lienae ln mar opinion It la imaterial   that the flret
lmtrument uee exeauted long prior to the effeotlve     date of
Art1810 70470.    If it ie nov offered to a Qounty Clerk for re-
oord it met be etampod Fn aooordanae vlth aueh etstute.       If
the 1907 mortgage la properly atamped and reo8mMd, then under
the expreee terare of the etatute the extenalon agreement may
be recorded thereafter    in vhstever oountiea it may be deetied
vlthout having any et-8      affixed thereto.
Honoratfle Qrbley   Lwkhart,   Pago 4


            The origkl   aor+gage   did not eeoure obllgatlona        amount-
-   to Fifteen Mlllion Dollsre (~15,000,000.00)  but mer4ly aeoured
an authorlaed bond lesue of not exoeedlng Blfteen Hllllon  Doll4re
(~15,000,000.00).   The fret that bonda in th4 amount of Eleven
Hllllon IlineHundred and Eighty-four -wand      Dollar8 ($11,98&,000)
only were ieeued a     that auoh la the amwnt etll3 unpaid ia8~rbe
ahom to ths Olerk by affidavit,    md in auoh event the amount
ai rtampa to be ltta4hed should be oeloulated   on the b&818 of
Eleven IU1llo.n Hf.zm #nndred and Rlghty-four Thousand Dollara
(&l,g84,ooo.oo).
                                          Pour8 very truly
                                    A2J!P~OE)IERALoRTExAs

                                    By   k.-.--dc
                                                    fflenn R. Zml*
                                                          Aaeletant